Citation Nr: 1601850	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  14-07 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether the pension debts created in August 2006 and May 2009 were validly created, and if so, whether waiver of the valid debts is proper.

2.  Whether the other debts created since 2009, and not already credited back to the Veteran, were validly created; and if so, whether waiver of the valid debts is proper.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fields, Counsel



INTRODUCTION

The Veteran had active service from December 1967 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from administrative determinations in 2006, 2009, 2010, and 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which created debts as delineated in the analysis below; and in 2006 and 2009 by the Committee on Waivers and Compromises (COWAC) of the Debt Management Center (DMC), in St. Paul, Minnesota, which denied a waiver of the debts at issue.  

The Veteran perfected an appeal from an January 2014 Statement of the Case (SOC) issued by the Chicago RO, in which the issue on appeal was characterized as whether further revision of the Veteran's pension award was required.  Although the SOC identified the date of claim as April 2010, it considered the validity of several debts that were created from 2006 forward, based on differences in calculated income and dependents, and the Veteran's resulting entitlement to VA nonservice-connected pension benefits.  Thus, all of these debts are on appeal.

The Veteran has argued that each of the debts at issue was not valid and also requested a waiver of the debts due to hardship.  Requests for a waiver of the debts were denied by the COWAC in 2006 and 2009; however, the matter of a waiver was not addressed for the debts created in 2010 or 2015.  As discussed below, VA has adjusted the amount of pension entitlement and debt owed by the Veteran multiple times from 2004 forward, due in part to VA error.  The Veteran has continuously argued that the debt amounts and the denial of waivers were improper.  

Although the Veteran requested a formal RO hearing in May 2012, he submitted a statement shortly thereafter, also in May 2012, withdrawing that request.

The evidence of record is sufficient to adjudicate the questions of whether the debts created in August 2006 and May 2009 were validly created, and if so, whether waiver of the valid debts is proper.  Further clarification and information is needed, however, before adjudicating these questions with regard to the remaining debts.

The issues of whether the debts created in since May 2009, and not already credited back to the Veteran, were validly created; and if so, whether waiver of the valid debts is proper, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The pension debt of $3,000 that was created in August 2006 was based on additional income from gambling/lottery winnings; and a prior debt created in March 2004 was based on the same discovered income and arguments, but that debt was waived in 2004 based on financial hardship with a similar financial situation; thus, the creation of the debt in 2006 was solely due to VA's administrative error. 

2.  The pension debt of $2,663 was created in May 2009 due to the RO's delay in acknowledging the Veteran's reported change in the number of his dependents and his financial status; however, the Veteran continued to accept VA pension payments during that period with knowledge that he was not entitled to the higher amount.

3.  The debt of $2,663 that was created in May 2009 was not the result of fraud, misrepresentation, or bad faith by the Veteran; however, recovery of this overpayment would be against the standards of equity and good conscience.


CONCLUSIONS OF LAW

1.  The pension debt of $3,000 that was created in August 2006 was not valid.  38 U.S.C.A. §§ 1521, 5107, 5112 (West 2014); 38 C.F.R. §§ 1.911, 3.500 (2015).

2.  The pension debt of $2,663 that was created in May 2009 was valid, but the criteria for a waiver of this amount have been met.  38 U.S.C.A. §§ 1521, 5107, 5112, 5302 (West 2014); 38 C.F.R. §§ 1.911, 1.962, 1.965, 3.500 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board decides herein that the debt created in 2006 was not valid; this is a full grant of that benefit sought.  The Board further finds that the debt created in 2009 was valid, but that a waiver is proper, such that the Veteran is not responsible for payment of that amount.  To the extent that this is not a full grant of the benefit sought, the Board notes that VA has satisfied all due process concerns in this case.  

Generally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating their claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA is not applicable, however, to cases involving indebtedness due to overpayment of benefits.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435, 437-39 (2004).  Nevertheless, the Veteran has been afforded opportunities to present information and evidence in support of his challenges to the validity of the debts at issue and requests for a waiver, he has been provided the reasons and bases for the denials of his claims, and he has been afforded opportunities to respond.  

Further, all pertinent, available evidence has been associated with the claims file, which is now entirely contained in VA's electronic processing systems.  The Board notes that there are several references to an "IVM" (or Income Verification Match) folder in the file; this is a secure procedure by which VA may obtain income information from the Social Security Administration (SSA) and the Internal Revenue Service (IRS), in order to verify income amounts that are reported to VA.  The IVM folder itself is not associated with the Veteran's claims file.  A search for the folder in 2015 was unsuccessful, and resulted in a determination that the folders likely had been destroyed after the claims involving the IVM process were decided.  Thus, the income information discussed herein is based on the amounts reported by the Veteran and otherwise shown from objective evidence in the file, including from SSA inquiries outside of the IVM process.  There is no argument or indication that further information is needed for these claims, and a remand is not required. 

Nonservice-connected improved pension is available to a Veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from nonservice-connected disability not the result of willful misconduct, or who is 65 years of age or older.  38 U.S.C.A. §§ 1501-1503, 1513, 1521, 1522; 38 C.F.R. §§ 3.3(a)(3), 3.23.  The purpose of VA pension benefits is to provide a subsistence income for Veterans of a period of war who are totally disabled and who are otherwise unable to maintain a basic, minimal income level.  Recipients are required to report any changes in income and number or status of their dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522.

The Veteran's countable annual income must not exceed the specified maximum annual pension rate (MAPR), as increased periodically and reported in the Federal Register.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3.  The MAPR is published in Appendix B of VA's Adjudication Manual M21-1, and is given the same force and effect as if published in VA regulations.  38 C.F.R. § 3.21.  The pension payment will be reduced by the amount of countable income, less deductible expenses.   

In determining annual income for pension purposes, all payments of any kind or from any source, which is received by anyone in the recipient's household, are generally counted as income during the 12-month annualization period in which received.  Only those amounts that are listed in 38 C.F.R. § 3.272 may be excluded from countable income for determining entitlement to improved pension.  38 U.S.C.A. § 1503; 38 C.F.R. §§ 3.271, 3.272.  

Civilian compensation for injury or death, i.e., disability benefits, paid by the Social Security Administration (SSA) are specifically included as countable income.  38 C.F.R. § 3.271(g).  Retirement income from the SSA is also included as countable income because it is not specifically excluded under 38 C.F.R. § 3.272.  

Unreimbursed medical expenses in excess of five percent of the minimum MAPR, or for a Veteran with no dependents, may be excluded from the Veteran's income for the same 12-month annualization period, to the extent they were paid by him; these include health insurance premiums such as Medicare.  38 C.F.R. § 3.272(g).  

When there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

An overpayment is created when a beneficiary receives benefit payments in excess of the amount due or the amount to which such beneficiary is entitled.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  To establish improper creation of an overpayment, i.e., an invalid debt, the evidence must show that (1) the Veteran was legally entitled to the VA compensation benefits at issue; or, (2) the erroneous payment of excess benefits was due solely to VA administrative error or error in judgment.  The terms "administrative error" and "error in judgment" include all administrative decisions of entitlement, whether based on a mistake of fact or mistake of law.  The beneficiary will be liable for the overpayment, however, if the error was caused in whole or in part by any action or failure to act by the beneficiary, or by another person with the beneficiary's knowledge.  In other words, sole error by VA means that the Veteran did not have knowledge of, and should not have been aware of, the erroneous award or receipt of benefits; and that neither the Veteran's actions, nor his failure to act, contributed to the erroneous payment of benefits.  See 38 U.S.C.A. § 5112(b)(9) & (b)(10); see also Jordan v. Brown, 10 Vet. App. 171, 174-75 (1997); 38 C.F.R. § 3.500(b); VAOPGCPREC 6-97 (January 28, 1997); VAOPGCPREC 11-92 (May 14, 1992); VAOPGCPREC 2-90 (March 20, 1990).

A debtor may dispute the amount or existence of a debt, either separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1); see also VAOPGCPREC 6-98 (April 24, 1998).  Further, the propriety and amount of the overpayment at issue is integral to a waiver determination; thus, the lawfulness of the debt must be determined before the waiver application is adjudicated.  Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991); VAOPGCPREC 6-98.

Where a debt was validly created, overpayment of VA benefits is subject to recovery if the recovery is not waived.  The law precludes the waiver of recovery of an overpayment or waiver of collection of any indebtedness where any one of the following elements is found to exist: (1) fraud, (2) misrepresentation, or (3) bad faith.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.965.

The standard of "Equity and Good Conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive:

1.  Fault of debtor.  Where actions of the debtor contribute to creation of the debt.

2.  Balancing of faults.  Weighing fault of debtor against VA fault.

3.  Undue hardship.  Whether collection would deprive debtor or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which the VA benefits were intended.

5.  Unjust enrichment.  Failure to make restitution would result in unfair gain to the debtor.

6.  Changing position to one's detriment.  Reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.

38 C.F.R. § 1.965(a); see also Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

In this case, the Veteran was granted basic eligibility for VA nonservice-connected pension benefits in 1998, effective as of August 1, 1997.  At that time, the Veteran reported two dependents, his wife and one daughter under age 18 (until July 27, 2009), and no income from the SSA or otherwise for the Veteran or any dependents.  

For the first debt at issue, in August 2006, the RO notified the Veteran that a debt in the amount of $3,000 had been created, which would be withheld from his pension benefits until it was repaid.  In an August 2006 response, the Veteran requested a waiver and essentially argued that this debt was not valid, stating that the additional income that VA included to arrive at the debt amount was based on him having cashed a lottery ticket for a friend.  The Veteran stated that he only received $500 of that amount, and that he had sent proof of this to VA.  He also submitted a Financial Status Report (FSR), indicating that his only income was VA pension benefits, listing no medical or otherwise excludable expenses, and indicating that he would be filing for bankruptcy.  The Veteran also reported in 2006 that his wife and child did not live with him, but that he sent them $700 per month for support.  

In November 2006, the COWAC issued a decision denying this waiver request.  This decision stated that the $3,000 debt was created for the period from February 1, 2002, to July 31, 2006, due to unearned income discovered through the IVM process.  The COWAC found that the Veteran was at fault in the creation of the debt of $3,000 because, although he had reported that the gambling (or lottery) winnings that were counted as additional income belonged to a friend, the Veteran did not submit the friend's identifying information to corroborate this claim.  Thus, the COWAC found that the Veteran received financial gain at government expense.  The COWAC also found that there was no financial hardship to warrant a waiver based on the current FSR (in that repayment of the debt would not deprive the Veteran of food, clothing, or shelter); there was no changed position; and repayment of the debt would not defeat the purpose of the (pension) benefits. 

Previously, however, in March 2004, the RO notified the Veteran that a debt of $2,496 had been created.  In a March 2004 response, the Veteran requested a waiver and argued that the debt was not valid.  As in 2006, the Veteran stated that the additional income that VA had included to arrive at the debt amount was based on him having cashed a lottery ticket in the amount of $3,000 for a friend, but that the Veteran only received $500 of that amount.  The Veteran also reported that he was separated from his wife, but that he sent her $500 per month.  He submitted a FSR in April 2004, indicating that his only income was VA pension benefits, listing no medical or otherwise excludable expenses, and indicating that he would be filing for bankruptcy.  Again, this was essentially the same information that the Veteran reported in 2006.  In an October 2004 decision, the COWAC granted the Veteran's request for a waiver of the debt of $2,496, finding that the Veteran had some fault in the creation of this debt by not timely reporting his receipt of lottery winnings, but determining that financial hardship was present and warranted a waiver.

As noted above, IVM documents are not available for either the 2004 or 2006 income and debt amounts.  Nevertheless, the available evidence in the claims file from both the Veteran and VA indicates that the 2004 and 2006 debt creation and waiver documents were based on the same income amount concerning lottery winnings.  Similarly, the Veteran argued in February 2015 that the debt from gambling/lottery winnings had been counted against him twice.  Under these circumstances, the Board finds that the debt of $3,000 that was created in 2006 was not valid because VA had previously waived a debt based on this same income in 2004.  Thus, the Veteran was entitled to pension amounts for the period at issue; the debt due to a reduction of pension amounts was invalid, and the Veteran is not responsible for repayment.  38 U.S.C.A. § 5112(b); 38 C.F.R. § 3.500(b).  The question of entitlement to a waiver of this debt is moot and need not be discussed.

For the second debt at issue, in December 2008, the Veteran reported to VA that his wife had died that same month.  In January 2009, he reported that his daughter would be receiving $510 per month from the SSA under his deceased wife's account until June 2009, and he requested that she be removed from his VA account due to this income.  The Veteran also reported that he would start receiving $537 per month from the SSA under his deceased wife's account in February 2009.  The Veteran submitted an Eligibility Verification Report (EVR) and Medical Expense Report, indicating that his wife was deceased and he had no medical expenses.

In May 2009, the RO sent the Veteran a letter acknowledging the receipt of this information regarding the death of his spouse and additional SSA income for the Veteran and his daughter.  This letter notified the Veteran that his daughter could not be removed from his VA account due solely to the receipt of SSA benefits, and that SSA had verified that the Veteran's daughter had received her first SSA payment of $510 in January 2009; thus, this amount would be counted as income for pension purposes beginning February 1, 2009.  The RO also stated that the Veteran's reported additional income of $537 in monthly SSA benefits in his own name under his deceased wife's account, beginning February 1, 2009, had not been verified but would be counted for pension purposes beginning April 1, 2009.  The RO notified the Veteran that an overpayment had been created due to these changes.

In a May 2009 response, the Veteran requested a waiver of this overpayment and argued that he reported the death of his wife immediately and filed the necessary financial paperwork, and that the debt was only due to VA's delay in processing.

In a July 2009 decision, the COWAC denied a request for a waiver of the debt in the amount of $2,663 based on the above amounts, which had been created for the period of February 1, 2009, through April 30, 2009.  The COWAC determined that the Veteran's fault was minimal because he immediately reported the loss of his spouse and the additional SSA income for himself and his daughter.  Nevertheless, the waiver was denied because the Veteran was unjustly enriched at the expense of the government, and no hardship was found because no updated FSR was provided.

In a recent case, Dent v. McDonald, 27 Vet. App. 362 (2015), the Court of Appeals of Veterans Claims (Court) held that a debt was valid under similar circumstances as in this Veteran's case.  In that case, the appellant was awarded VA pension benefits in November 2008, and then he was awarded SSA benefits in December 2008.  He voided and returned his December 2008 VA pension check, indicating that he believed he was no longer entitled to the full amount due to his SSA benefits, but he cashed subsequent VA pension checks.  In September 2009, VA informed the appellant that pension payments would be retroactively stopped, and that he was responsible for the overpayment created based on the change in income.  Id. at 365-68.  The Court held that the debt was valid.  The Court reasoned that, even if VA's release of checks to the appellant and delay in ceasing payment were to be considered administrative error, the erroneous payments were not based solely on such release and delay.  Instead, the Court found that the erroneous payments were due, in part, to the fact that the appellant cashed the checks at the full pension rate, despite his knowledge that he was not entitled to the full pension amount for each check based on his additional SSA income after pension payments began.  The Court stated that this constituted an omission by the appellant in not acting in accordance with the rules governing pension payments.  Id. at 384-85.

One of the judges in Dent disagreed with the majority decision in this regard, stating that she would have found that the debt was not valid because the appellant fulfilled all legal requirements by immediately notifying VA of his income change, and that the overpayment due to delay in VA processing was solely administrative error.  Id. at 387 (J. Bartley, concurring in part and dissenting in part).  

Nevertheless, the Board is bound by the Court's majority holding in Dent.  Thus, despite the fact that the Veteran immediately reported the change in the number of his dependents and his income in December 2008 and January 2009, the fact that he continued to accept VA pension payments in the same amount until the RO processed these reports in September 2009 means that he was partially at fault in the creation of the overpayment of $2,663.  As he was not entitled to receive the higher pension amounts and the overpayment was not solely due to VA administrative error, the debt was validly created.   38 U.S.C.A. § 5112(b); 38 C.F.R. § 3.500(b).

Turning to the waiver request for this debt, the COWAC determined in July 2009 that there was no fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the overpayment.  The Board concurs with this determination, but further finds that the recovery of the overpayment of VA benefits in the amount of $2,663 would be contrary to the standard of equity and good conscience in this case.  

As noted in Dent, the Veteran's actions of accepting the checks for the same amount as prior to his wife's death, despite his report of his change in dependents and income, contributed to creation of the debt and showed some fault on his behalf.  As noted by the COWAC, however, this fault was minimal.  

VA was also at fault in the creation of the debt due to the delay of several months in processing the Veteran's timely reports of a change in financial situation.  There is no indication that the Veteran was notified that he should return the checks that he received at the higher amount, and the Veteran fulfilled the legal requirements to report his change in income and dependents in an attempt to avoid an overpayment.  The Board finds that VA's fault carries more weight than the Veteran's in this case.  

It is unclear whether collecting this debt would have resulted in undue financial hardship based on the Veteran's financial circumstances in 2009.  Although the Veteran did not submit a Financial Status Report in 2009, he has made consistent reports that his only income was from VA pension and SSA disability or retirement, as discussed above and below, until he obtained employment in 2014.  The information provided in 2006 indicated that his household expenses included rent or mortgage, food, telephone, clothing, and support sent to his wife and minor child; and that these expenses totaled more than his income, with a net loss of $33 per month.  The Veteran reported the same expense for rent in 2006 as in 2004; there is no indication that his had changed by 2009.  Other than support for his wife and daughter, the Veteran reported approximately $270 of other expenses in 2006, as opposed to $720 of other expenses in 2004.  As of 2009, the Veteran's spouse was deceased and he requested to remove his daughter from his VA account due to her receipt of SSA income; thus, it appears that the expense reported in 2006 for support of his wife (now deceased) and his daughter was no longer present in 2009.  The Veteran later reported in April 2010, October 2010, and August 2012 that he had medical expenses in 2009, and he had paid for some medical expenses for which he was not reimbursed; the RO addressed these medical expenses and the extent to which they were deductible in an August 2010 letter.  

The recovery of benefits would defeat the purpose of VA pension benefits, however, which is to provide a subsistence income for a permanently disabled Veteran who is otherwise unable to maintain a basic, minimal income level.  

On the other hand, the failure of VA to insist upon its right to repayment of the assessed overpayment would result in unjust enrichment of the Veteran.  In other words, he would be allowed to keep VA compensation benefits to which he was not legally entitled.  Further, there is no indication that the Veteran changed his position to his detriment, as nothing indicates that he relinquished a valuable right or incurred a legal obligation based upon the additional VA benefits he received.

Considering all of the above, the Board finds that recovery of the debt of $2,763 created in 2009 would be against the standards of equity and good conscience.  Therefore, a waiver of this debt is granted.  38 C.F.R. §§ 1.962, 1.965.


ORDER

The pension debt of $3,000 that was created in August 2006 was not valid; the appeal is granted to this extent.

The pension debt of $2,663 that was created in May 2009 was valid; the appeal is denied to this extent.

A waiver of overpayment of the debt of $2,663 that was created in May 2009 is warranted; the appeal is granted to this extent.


REMAND

The Board is unable to determine the Veteran's countable income, to include excludable expenses, or the actual balance or reason for the Veteran's remaining debts since the May 2009 creation of debt and July 2009 denial of waiver, which is addressed above.  The AOJ recalculated the amounts that the Veteran was due, and the resulting overpayments, several times, due to changes in income and expenses.   

In brief, although the claims file includes calculations as to the debt amounts and amounts credited back to the Veteran as of March 2011, there has been additional income and expense evidence received since that time.  A December 2011 letter to the Veteran, in response to his request in September 2011, stated that the current debt amount was $5,671; it is unclear whether how this number was obtained.  

Further, the AOJ noted in a letter and rating decision in August 2012, as well as in the January 2014 Statement of the Case, that some errors were corrected to reduce the amount of overpayment.  The AOJ set forth pension entitlement and effective dates from December 1, 2008, forward.  The Veteran subsequently submitted additional statements regarding his income and expenses from 2009 forward.  

It is also unclear if the Veteran's daughter remained a constructive member of his household, and whether she would be considered a "helpless child" such that she could be considered a dependent even after her 18th birthday.  See 38 C.F.R. §§ 3.57(a)(1), 3.356; Dobson v. Brown, 4 Vet. App. 443 (1993).  The Veteran reported in his February 2014 substantive appeal (VA Form 9) that he and his daughter now received two checks from the SSA.  As noted above, this daughter turned 18 in July 2009, and she was removed as a dependent for VA purposes effective August 1, 2009.  The Veteran previously reported that he paid medical expenses in 2009 and 2010 for himself, his wife (now deceased), and this daughter; and that she was diagnosed with diabetes after her mother's death and was determined to be disabled by SSA in 2009.  The Veteran further reported that this daughter moved out on her own at age 18, but that he continued to pay some of her medical expenses, although he was reimbursed for those amounts.  He also stated in 2012 that his daughter spent more than half of her time in the hospital.  See, e.g., letters and phone conversation reports dated in April 2010, October 2010, and August 2012.  An August 2010 inquiry report from the SSA indicates that this daughter received a retroactive payment in July 2010, and that she had a disability onset date of February 2009, which was prior to her 18th birthday.  This determination could affect the applicable pension rate, income, and expenses.

Additionally, the Veteran indicated in June 2014 that he had new income due to employment that began in February 2014.  It appears that the AOJ did not process this report until February 2015, based on a letter in that month from the Pension Management Center.  There are additional calculations and an award summary in February 2015, which stated that a debt of $4,372 existed at that time and was in repayment status.  Thereafter, in August 2015, the DMC sent another demand letter to the Veteran for an overpayment in the amount of $1,704.  The Veteran continues to dispute the amount of the debts, and to request a waiver of any overpayment.  

It is unclear if all pertinent documents regarding the Veteran's income from 2009 forward, and any demand letters or waiver determinations since May 2009, have been associated with the claims file.  Further, in light of the complexity of the facts in this case, an audit of the income amounts, deductible expenses, and effective dates of debt creation would be helpful in ensuring a fair adjudication. 

Once the validity of the remaining debt(s) is determined, the AOJ should adjudicate the Veteran's request for a waiver for the debt amounts since the last COWAC determination in May 2009, which is addressed in the decision above. 

The Board notes that, in March 2010, the RO erroneously entered the Veteran as being deceased in the VA system as of December 2008, and terminated his pension payments; the Veteran alerted the RO of this mistake in April 2010.  The RO explained in an August 2012 letter and the January 2014 Statement of the Case that the debt created when the Veteran's benefits were terminated in error due to declaring him deceased had been eliminated, and that retroactive payment owed for this amount would be applied to the Veteran's remaining debt amount.  Thus, a determination as to the validity or waiver of this debt is not necessary.

Further, the Veteran has made arguments that retroactive payments from the SSA should not be included in his income amount because he never received and does not expect to receive any such payments.  See, e.g., August 2010 phone conversation report.  The Board notes that, although the AOJ referenced retroactive payments in the general information provided to the Veteran, it does not appear that any retroactive payments from the SSA were included in his income.  Further, SSA inquiry reports dated in April 2010, August 2010, and August 2015 under the Veteran's account do not list any retroactive payment amounts; although some of the reports identify a retroactive payment date, no amount is listed.  There is, however, a listed retroactive payment for the Veteran's daughter in an August 2010 SSA inquiry report, which indicates a payment to the daughter in July 2010.  The question of whether this daughter is a helpless child is relevant in this regard.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the evidence and information required to establish that his daughter is a "helpless child" for VA purposes, such that she could be considered a dependent and constructive member of his household for pension purposes.  Allow time for a response, and conduct any necessary development for this aspect of the claim.

2.  Also, request the Veteran to provide income and expense information, via a Financial Status Report, for the years from 2009 forward, to consider with his waiver requests.  Allow time for a response.

3.  Ensure that all available income and expense information, and all documents pertaining to demand letters and any waiver determinations since 2009, have been associated with the claims file.  

Also, conduct an internal audit and provide a detailed summary of the basis and amount of any debts owed since 2009, and the current balance owed, including with the consideration of Board's decision herein regarding the debts created in August 2006 and May 2009.  

4.  Adjudicate the question of whether the Veteran's daughter is considered a helpless child for VA purposes, and whether she has been a constructive member of his household since August 1, 2009.  If she is found to be a helpless child, recalculate the Veteran's pension entitlement from August 1, 2009, forward.  

5.  Then, readjudicate the question of the validity of the debts created since May 2009.  Further, for any debts that are determined to be valid, the appropriate AOJ should adjudicate the Veteran's request for a waiver of the debt.

6.  If any benefit sought on appeal remains denied, to include based on the validity of a debt created from May 2009 through August 2015, or the denial of a waiver request for any such debt, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


